Name: Commission Regulation (EEC) No 6/91 of 2 January 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 1 . 91 Official Journal of the European Communities No L 1 / 13 COMMISSION REGULATION (EEC) No 6/91 of 2 January 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3709/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3866/90 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 3 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (*) OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 358 , 21 . 12. 1990, p . 13 . O OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 201 , 31 . 7. 1990, p . 11 . 0 OJ No L 367, 29. 12. 1990, p. 80 . (8) OJ No L 266, 28 . 9 . 1983, p . 1 . No L 1 /14 Official Journal of the European Communities 3 . 1 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 28,512 28,352 28,430 28,710 28,338 28,338  Other Member States 21,542 21,382 21,460 21,740 21,368 21,368 2. Final aids : Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 50,71 50,34 50,52 51,18 50,30 50,35  Netherlands (Fl) 57,14 56,72 56,92 57,67 56,68 56,74  BLEU (Bfrs/Lfrs) 1 046,00 1 038,23 1 042,02 1 055,61 1 037,55 1037,55  France (FF) 170,09 168,82 169,44 171,65 168,71 168,71  Denmark (Dkr) 193,44 192,01 192,71 195,22 191,88 191,88  Ireland ( £ Irl) 18,931 18,790 18,859 19,105 18,778 18,778  United Kingdom ( £) 16,410 16,273 16,329 16,533 16,223 16,186  Italy (Lit) 37 945 37 663 37 801 38 294 37 639 37 567  Greece (Dr) 4 537,43 4 478,38 4 481,56 4 499,21 4 399,58 4 295,26  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in Portugal (Esc) 5 959,27 5 926,22 5 942,64 5 996,12 5 918,75 5 893,17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU): I  Spain 1,852 1,692 1,770 2,050 1,678 1,678  Portugal 31,012 30,852 30,930 31,210 30,838 30,838  Other Member States 24,042 23,882 23,960 24,240 23,868 23,868 2. Final aids : l Seed harvested and processed in : \ \ l  Federal Republic of Germany (DM) 56,60 56,22 56,41 57,07 56,19 56,23  Netherlands (Fl) 63,77 63,35 63,56 64,30 63,31 63,37  BLEU (Bfrs/Lfrs) 1 167,39 1 159,62 1 163,41 1 177,00 1 158,94 1 158,94  France (FF) 189,83 188,56 189,18 191,39 188,45 188,45  Denmark (Dkr) 215,89 214,46 215,16 217,67 214,33 214,33  Ireland ( £ Irl) 21,128 20,987 21,055 21,302 20,975 20,975  United Kingdom ( £) 18,359 18,222 18,277 18,482 18,172 18,135  Italy (Lit) 42 349 42 067 42 204 42 698 42 042 41 971  Greece (Dr) 5 094,70 5 035,64 5 038,83 5 056,47 4 956,85 4 852,52  Spain (Pta) 338,65 315,66 325,42 361,64 306,66 285,33  Portugal (Esc) 6 480,96 6 447,91 6 464,33 6 517,81 6 440,44 6 414,86 3 . 1 . 91 Official Journal of the European Communities No L 1 /15 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) : I  Spain 29,521 29,061 29,189 29,518 29,849  Portugal 38,448 38,003 38,134 38,463 38,794  Other Member States 26,208 25,763 25,894 26,223 26,554 2. Final aids : \ I I (a) Seed harvested and processed in (') : I  Federal Republic of Germany (DM) 61,70 60,65 60,96 61,73 62,51  Netherlands (Fl) 69,52 68,34 68,69 69,56 70,44  BLEU (Bfrs/Lfrs) 1 272,56 1 250,96 1 257,32 1273,29 1 289,36  France (FF) 206,93 203,42 204,45 207,05 209,66  Denmark (Dkr) 235,34 231,35 232,53 235,48 238,45  Ireland ( £ Irl) 23,031 22,640 22,755 23,044 23,335  United Kingdom ( £) 19,970 19,600 19,698 19,937 20,197  Italy (Lit) 46 164 45 380 45 611 46 191 46 774  Greece (Dr) 5 524,12 5 391,11 5 403,98 5 422,63 5 497,58  Portugal (Esc) 8 034,17 7 941,93 7 969,40 8 032,23 8 101,29 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 4 567,24 4 499,74 4 517,04 4 560,82 4 611,29  in another Member State (Pta) 4 625,00 4 559,65 4 577,59 4 621,53 4 672,01 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,042740 2,039870 2,037920 2,035930 2,035930 2,029730 Fl 2,303540 2,300540 2,297720 2,295470 2,295470 2,288120 Bfrs/Lfrs 42,315900 42,290100 42,255600 42,228700 42,228700 42,108200 FF 6,940460 6,937620 6,934610 6,931210 6,931210 6,926050 Dkr 7,888220 7,881520 7,877230 7,872720 7,872720 7,865100 £Irl 0,768947 0,768710 0,768758 0,768882 0,768882 0,769464 £ 0,707806 0,709746 0,711313 0,712417 0,712417 0,714947 Lit 1 539,60 1 541,20 1 543,15 1 544,56 1 544,56 1 551,97 Dr 213,72900 215,91400 216,69900 220,13500 220,13500 227,62300 Esc 183,02300 183,39500 183,65900 184,30200 184,30200 186,10400 Pta 130,41200 130,86500 131,21500 131,56700 131,56700 132,68700